Citation Nr: 1720206	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  14-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), to include as due to military sexual trauma.


REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has PTSD as a result of military sexual trauma - specifically, she stated she was raped about one year into her active duty service.  Further, the Veteran has stated that she was subject to sexual abuse and harassment during her military service.

She has competently testified as to the claimed in-service sexual trauma.  Her available service personnel records reflect that she was discharged from the U.S. Air Force for a variety of minor disciplinary infractions over the course of her active duty service, including shoplifting, financial irresponsibility, and failure to perform assigned duties.  See May 5, 1986 Letter of Notification.  It appears, however, that some of the cited infractions occurred prior to the time the Veteran says she was assaulted.  

Post-service VA treatment records reflect that she has sought mental health treatment and has told treatment providers that she was sexually assaulted by a co-worker while in the Air Force.  See, e.g., April 2012 VA psychosocial assessment note.  A February 2017 letter from a VA doctor stated the Veteran recently established care with the San Francisco VA Women's Mental Health Program in 2016.  She has been diagnosed with PTSD and depression.  The VA doctor noted the Veteran's reports of experiencing military sexual trauma (MST) by a peer and sexual harassment by a supervisor during service, as well as "intimate partner violence" after she left military service.  The VA doctor stated it was "difficult clinically to differentially separate out the impact of the intimate partner violence from the MST, it is clear that the MST is a contributor."  The VA doctor added that medical literature showed that people with a previous history of trauma are at greater risk for development of PTSD when exposed to trauma in the future due to biologic changes that can occur in the stress response system.

The Veteran has not been afforded a VA examination in connection with the claim.  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any acquired psychiatric disorder diagnosed during the pendency of the appeal is etiologically related to active duty, to include the Veteran's reports of experiencing an in-service sexual assault.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since October 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner to determine the nature and likely etiology of any diagnosed psychiatric condition.  The examiner must assess whether there are indications that a sexual assault occurred in service, and, if so, the likelihood that the Veteran's currently diagnosed psychiatric condition is related to this assault.  A clinical examination and all indicated testing should be conducted.  

The electronic record must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should provide opinions to the following questions:

(a)  Are there indications (e.g. behavioral changes) that the Veteran experienced sexual trauma during active service? The examiner should address whether any behavioral changes tend to suggest that a traumatic event occurred during service.

In answering this question, the examiner should review the Veteran's service personnel records.  

(b)  If PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent or more) that it was incurred or aggravated as a result of the reported sexual assault or other incident during service? 

The examiner should offer an opinion as to whether the reported in-service stressor is sufficient to support a diagnosis of PTSD.

(c)  For any diagnosed psychiatric conditions other than PTSD, is it at least as likely as not (i.e., probability of 50 percent or more) that any diagnosed condition had its onset in service or is otherwise related to her active duty military service, to include her reports of experiencing military sexual trauma in service?

Any opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




